Name: COMMISSION REGULATION (EC) No 3497/93 of 20 December 1993 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to fruit and vegetable trade between Spain and the Community as constituted at 31 December 1985 as regards tomatoes, artichokes and melons
 Type: Regulation
 Subject Matter: plant product;  Europe
 Date Published: nan

 No L 319/18 Official Journal of the European Communities 21 . 12. 93 COMMISSION REGULATION (EC) No 3497/93 of 20 December 1993 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to fruit and vegetable trade between Spain and the Community as constituted at 31 December 1985 as regards tomatoes, artichokes and melons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), as amended by Regulation (EEC) No 3818/92 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (3), as amended by Regulation (EEC) No 3831 /92 (4), establishes the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, artichokes and melons are included on the list ; Whereas Commission Regulation (EEC) No 3944/89 0, as last amended by Regulation (EEC) No 3308/91 (6), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'SIM', to fresh fruit and vegetables ; Whereas Commission Regulation (EC) No 3064/93 f) lays down that the periods referred to in Article 2 of Regula ­ tion (EEC) No 3210/89 shall be up to 31 December 1993 for the above products ; whereas, in view of expected exports from Spain to the rest of the Community, with the exception of Portugal, and of the Community market, a period I should be fixed up to 31 January 1994 for the products in question, in accordance with the Annex ; Whereas it should be recalled that the provisions of Regu ­ lation (EEC) No 3944/89 on statistical monitoring and the various communications from the Member States apply in order to ensure that the STM operates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For tomatoes, artichokes and melons falling within the CN codes set out in the Annex, the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. Article 2 For consignments from Spain to the rest of the Commu ­ nity market with the exception of Portugal of the products listed in Article 1 , the provisions of Regulation (EEC) No 3944/89 shall apply. However, the notification referred to in Article 2 (2) of the said Regulation shall be made each Tuesday at the latest for the quantities consigned during the preceding week. The communications referred to in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 shall be made once a month by the fifth of each month at the latest for information referring to the previous month ; where appropriate, this communication shall bear the word 'nil '. Article J This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 312, 27. 10 . 1989, p. 6. (2) OJ No L 387, 31 . 12. 1992, p . 15. (3) OJ No L 86, 31 . 3 . 1989 , p. 35. (4) OJ No L 387, 31 . 12. 1992, p. 47. O OJ No L 379, 28 . 12. 1989, p. 20 . ( «) OJ No L 313, 14. 11 . 1991 , p. 13 . O OJ No L 274, 6 . 11 . 1993 , p. 8 . 21 . 12. 93 Official Journal of the European Communities No L 319/19 ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 (Period 1 to 31 January 1994) Description CN code Period Tomatoes 0702 00 10 I Artichokes 0709 10 00 I Melons 0807 10 90 I